Consolidated Financial Statements of CGI GROUP INC. For the three and nine months ended June 30, 2007 and 2006 CGI GROUP INC. Consolidated Statements of Earnings For the three and nine months ended June 30 (in thousands of Canadian dollars, except share data) (unaudited) Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 $ Revenue 933,318 866,504 2,788,720 2,631,803 Operating expenses Costs of services, selling and administrative 788,767 746,395 2,358,324 2,282,948 Amortization (Note 7) 39,993 42,467 124,109 129,640 Restructuring costs related to specific items(Note 8) - 15,020 23,010 46,335 Interest on long-term debt 9,375 13,146 33,488 29,852 Other income, net (1,934) (2,193) (5,833) (5,804) Gain on sale of assets - - - (10,475) Non-controlling interest, net of income taxes(Note 6 a)) 53 - 53 - 836,254 814,835 2,533,151 2,472,496 Earnings before income taxes 97,064 51,669 255,569 159,307 Income taxes 32,631 15,725 84,744 52,306 Net earnings 64,433 35,944 170,825 107,001 Basic earnings per share (Note 4c)) 0.20 0.11 0.52 0.29 Diluted earnings per share (Note 4c)) 0.19 0.11 0.51 0.29 Consolidated Statements of Comprehensive (Loss) Income For the three and nine months ended June 30 (in thousands of Canadian dollars) (unaudited) Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 $ Net earnings 64,433 35,944 170,825 107,001 Other comprehensive income, net of income taxes: Net change in unrealized gains on translatingfinancial statements of self-sustaining foreignoperations (101,738) (49,918) (44,073) (44,252) Net change in gains on translation of long-termdebt designated as a hedge of net investment in self-sustaining foreign operations 14,458 8,417 8,384 7,447 (87,280) (41,501) (35,689) (36,805) Comprehensive (loss) income (22,847) (5,557) 135,136 70,196 Page 2of18 Consolidated Statements of Retained Earnings For the three and nine months ended June 30 (in thousands of Canadian dollars) (unaudited) Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 $ Retained earnings, beginning of period 668,389 534,089 587,201 895,267 Net earnings 64,433 35,944 170,825 107,001 Share repurchase costs - - - (6,760) Excess of purchase price over carrying value ofClass A subordinate shares acquired (Note 4a)) (8,608) - (33,812) (425,475) Retained earnings, end of period 724,214 570,033 724,214 570,033 Page3of 18 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars) As at June 30, 2007 As at September 30, 2006 (unaudited) (audited) $ $ Assets Current assets Cash and cash equivalents 96,698 115,729 Accounts receivable 475,317 479,767 Work in progress 197,087 197,381 Prepaid expenses and other current assets 84,342 89,639 Future income taxes 34,473 33,728 887,917 916,244 Capital assets 138,428 120,032 Contract costs 197,636 214,688 Finite-life intangibles and other long-term assets (Note 2) 492,021 523,332 Future income taxes 6,701 25,127 Goodwill 1,714,481 1,737,886 Total assets before funds held for clients 3,437,184 3,537,309 Funds held for clients 191,927 154,723 3,629,111 3,692,032 Liabilities Current liabilities Accounts payable and accrued liabilities 337,315 367,127 Accrued compensation 148,788 108,331 Deferred revenue 164,260 111,759 Income taxes 68,267 41,707 Future income taxes 26,737 30,384 Current portion of long-term debt 10,738 8,242 756,105 667,550 Future income taxes 219,409 213,512 Long-term debt 507,342 805,017 Accrued integration charges and other long-term liabilities 87,111 103,210 Total liabilities before clients’ funds obligations 1,569,967 1,789,289 Clients’ funds obligations 191,927 154,723 1,761,894 1,944,012 Shareholders’ equity Capital stock (Note 4a)) 1,386,385 1,367,606 Contributed surplus (Note 4a) and 4b)) 81,530 82,436 Retained earnings 724,214 587,201 Accumulated other comprehensive loss (Note 5) (324,912) (289,223) 399,302 297,978 1,867,217 1,748,020 3,629,111 3,692,032 Page4of 18 CGI GROUP INC. Consolidated Statements of Cash Flows For the three and nine months ended June 30 (in thousands of Canadian dollars) (unaudited)) Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 $ Operating activities Net earnings 64,433 35,944 170,825 107,001 Adjustments for: Amortization (Note 7) 45,127 49,138 141,849 148,959 Non-cash portion of restructuring costs related tospecific items (Note 8) - 692 - 692 Deferred credits - - - (781) Future income taxes 19,884 1,956 18,762 (11,768) Foreign exchange loss 11 2,827 1,722 2,185 Stock-based compensation expense (Note 4b)) 3,732 2,347 11,069 8,641 Gain on sale of assets - - - (10,475) Non-controlling interest, net of income tax 53 - 53 - Net change in non-cash working capital items 1,397 14,691 85,493 9,319 Cash provided by operating activities 134,637 107,595 429,773 253,773 Investing activities Business acquisitions (net of cash acquired) (Note 6a)) (11,750) (14,845) (11,880) (20,222) Proceeds from sale of assets and businesses - - - 27,559 Purchase of capital assets (19,455) (5,055) (35,563) (27,009) Proceeds from disposal of capital assets - - 277 448 Addition to contract costs (7,563) (10,158) (17,140) (27,436) Proceeds from disposal of contract costs - - 2,143 - Additions to finite-life intangibles and other long-term assets (15,744) (14,765) (55,225) (50,059) Decrease in other long-term assets 302 314 640 2,394 Cash used in investing activities (54,210) (44,509) (116,748) (94,325) Financing activities Increase in credit facilities (Note 3) 475 - 30,008 738,605 Repayment of credit facilities (69,666) (129,449) (323,648) (158,944) Repayment of long-term debt (1,661) (2,888) (5,817) (10,098) Repurchase of Class A subordinate shares (including share purchase costs) (15,202) - (70,442) (873,175) Issuance of shares (net of share issue costs) 13,477 25,058 35,574 57,792 Cash used in financing activities (72,577) (107,279) (334,325) (245,820) Effect of foreign exchange rate changes on cash andcash equivalents (4,976) 697 2,269 407 Net increase (decrease) in cash and cash equivalents 2,874 (43,496) (19,031) (85,965) Cash and cash equivalents, beginning of period 93,824 197,990 115,729 240,459 Cash and cash equivalents, end of period 96,698 154,494 96,698 154,494 Interest paid 4,905 6,457 27,744 25,154 Income taxes paid 6,300 18,193 30,226 59,935 Page5of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three and nine months ended June 30, 2007 and 2006, are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided for these interim periods do not conform in all respects to the requirements of generally accepted accounting principles (“GAAP”) for the annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2006. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2006, except for new accounting policies that have been adopted effective October1, 2006. Certain comparative figures have been reclassified in order to conform to the current period presentation. Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) has issued the following new Handbook Sections which were effective for interim periods beginning on or after October1, 2006: a) Section 3855, “Financial Instruments – Recognition and Measurement”, describes the standards for recognizing and measuring financial assets, financial liabilities and non-financial derivatives. All financial assets, except for those classified as held-to-maturity, loans and receivables, and derivative financial instruments are measured at their fair values. All financial liabilities are measured at their fair values when they are classified as held for trading purposes. Otherwise, they are measured at their carrying value. The impact of the adoption of this new section did not have a significant effect on the consolidated financial statements. b) Section 1530, “Comprehensive Income”, and Section 3251, “Equity”. Comprehensive income is the change in equity of an enterprise during a period arising from transactions and other events and circumstances from non-owner sources. It includes items that would normally not be included in net income such as changes in the foreign currency translation adjustment relating to self-sustaining foreign operations and unrealized gains or losses on available-for-sale financial instruments. This section describes how to report and disclose comprehensive income and its components. Section 3251, “Equity”, replaces Section 3250, “Surplus”, and establishes standards for the presentation of equity and changes in equity as a result of the new requirements of Section 1530, “Comprehensive Income”. Upon adoption of this section, the consolidated financial statements now include a statement of comprehensive income. The comparative financial statements are restated to reflect application of this section for changes in the balances of the foreign currency translation related to self-sustaining foreign operations. Page6of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 1.Summary of significant accounting policies (continued) Change in accounting policies (continued) c) Section 3865, “Hedges”, describes when hedge accounting is appropriate. Hedge accounting ensures that all gains, losses, revenues and expenses from the derivative and the item it hedges are recorded in the statement of earnings in the same period. The impact of the adoption of this new section did not have a significant effect on the consolidated financial statements. Future accounting changes The CICA has issued the following new Handbook Sections which are effective for interim periods beginning on or after October 1, 2007: a) Section 3862, “Financial Instruments — Disclosures”, describes the required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the nature and extent of risks arising from financial instruments to which the entity is exposed and how the entity manages those risks. The Company is currently evaluating the impact of the adoption of this new section on the consolidated financial statements. b) Section 3863, “Financial Instruments — Presentation”, establishes standards for presentation of the financial instruments and non-financial derivatives. It carries forward the presentation-related requirements of Section 3861 “Financial Instruments — Disclosure and Presentation”. The Company is currently evaluating the impact of the adoption of this new section on the consolidated financial statements. c) Section 1535, “Capital disclosures”, establishes standards for disclosing information about an entity’s capital and how it is managed. It describes the disclosure of the entity’s objectives, policies and processes for managing capital, the quantitative data about what the entity regards as capital, whether the entity has complied with any capital requirements, and, if it has not complied, the consequences of such non-compliance. The Company is currently evaluating the impact of the adoption of this new section on the consolidated financial statements. Page7of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 2. Finite-life intangibles and other long-term assets As at June 30, 2007 As at September 30, 2006 Cost Accumulated amortization Net book value Cost Accumulated amortization Net book value $ Internal software 79,361 37,529 41,832 77,874 34,724 43,150 Business solutions 282,425 106,933 175,492 258,566 80,103 178,463 Software licenses 132,994 95,010 37,984 120,557 78,373 42,184 Customer relationships and other 366,854 159,105 207,749 367,404 131,596 235,808 Finite-life intangibles 861,634 398,577 463,057 824,401 324,796 499,605 Deferred financing fees 3,742 6,475 Deferred compensation plan 12,555 9,943 Long-term maintenance agreements 9,213 3,294 Other 3,454 4,015 Other long-term assets 28,964 23,727 Total finite-life intangibles and other long-term assets 492,021 523,332 3. Credit facilities The Company has available an unsecured revolving credit facility for an amount of $1,000,000,000 maturing in December 2009. This agreement is comprised of a Canadian tranche with a limit of $850,000,000 and a U.S. tranche equivalent to $150,000,000. The interest rate charged is determined by the denomination of the amount drawn. As at June 30, 2007, an amount of $295,000,000 has been drawn upon this facility. Also, an amount of $15,500,000 has been committed against this facility to cover various letters of credit issued for clients and other parties. In addition to the revolving credit facility, the Company has demand lines of credit in the amounts of $25,000,000 and £2,000,000 available. As at June 30, 2007, no amount has been drawn upon these facilities. The long-term debt agreements contain covenants that require the Company to maintain certain financial ratios. At June 30, 2007, the Company is in compliance with the covenants of its credit facilities and other long-term debt. Page8of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 4. Capital stock, stock options and earnings per share a)Capital stock Changes in ClassA subordinate and the Class B shares were as follows: Class A subordinate shares Class B shares Total Number Carrying value Number Carrying value Number Carrying value $ $ $ Balance, as at October 1, 2006 297,484,885 1,319,882 34,208,159 47,724 331,693,044 1,367,606 Repurchased and cancelled(1) (7,597,600) (29,969) - - (7,597,600) (29,969) Issued upon exercise of options(2) 4,755,482 48,748 - - 4,755,482 48,748 Balance, as at June 30, 2007 294,642,767 1,338,661 34,208,159 47,724 328,850,926 1,386,385 (1) On January 30, 2007 and January 31, 2006, the Company’s Board of Directors authorized the renewal of a Normal Course Issuer Bid and the purchase of up to 29,091,303 and 29,288,443 Class A subordinate shares, respectively. During the nine months ended June 30, 2007, the Company repurchased 6,692,500 Class A subordinate shares for $63,781,000, including a redemption fee of $117,000. The excess of the purchase price over the carrying value of Class A subordinate shares repurchased, in the amount of $33,812,000, was charged to retained earnings. (2) The carrying value of Class A subordinate shares includes $11,975,000 ($3,421,000 for the year ended September 30, 2006) which corresponds to a reduction in contributed surplus representing the value of compensation cost associated with the options exercised since inception and the value of exercised options assumed in connection with acquisitions. Page9of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 4. Capital stock, stock options and earnings per share (continued) b)Stock options Under the Company’s stock option plan, the Board of Directors may grant, at its discretion, options to purchase Class A subordinate shares to certain employees, officers, directors and consultants of the Company and its subsidiaries. The exercise price is established by the Board of Directors and is equal to the closing price of the ClassA subordinate shares on the Toronto Stock Exchange on the day preceding the date of the grant. Options generally vest one year from the date of grant conditionally upon achievement of objectives and must be exercised within a ten-year period, except in the event of retirement, termination of employment or death. The following table presents the weighted average assumptions used to determine the stock-based compensation expense recorded in cost of services, selling and administrative expenses using the Black-Scholes option pricing model: Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 Compensation expense ($) 3,732 2,347 11,069 8,641 Dividend yield 0.00% 0.00% 0.00% 0.00% Expected volatility 28.10% 31.40% 29.50% 38.20% Risk-free interest rate 4.15% 4.30% 3.90% 3.89% Expected life (years) 5 5 5 5 Weighted average grant date fair values ($) 3.44 2.93 2.60 3.43 The following table presents information concerning all outstanding stock options granted by the Company: Number of options Nine months ended June 30, 2007 Twelve months ended September 30, 2006 Outstanding, beginning of period 29,956,711 26,538,654 Granted 3,949,038 8,738,601 Exercised (4,755,482) (1,220,820) Forfeited and expired (3,760,010) (4,099,724) Outstanding, end of period 25,390,257 29,956,711 Page10of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 4.Capital stock, stock options and earnings per share (continued) c)Earnings per share The following table sets forth the computation of basic and diluted earnings per share: Three months ended June 30, 2007 Three months ended June 30, 2006 Net earnings (numerator) Weighted average number of shares outstanding (denominator)(1) Earnings per share Net earnings (numerator) Weighted average number of shares outstanding (denominator)(1) Earnings per share $ Basic 64,433 328,830,594 0.20 35,944 338,714,368 0.11 Dilutive options (2) 6,698,779 800,958 Dilutive warrants (2) - 49,812 Diluted 64,433 335,529,373 0.19 35,944 339,565,138 0.11 Nine months ended June 30, 2007 Nine months ended June 30, 2006 Net earnings (numerator) Weighted average number of shares outstanding (denominator)(1) Earnings per share Net earnings (numerator) Weighted averagenumber of shares outstanding (denominator)(1) Earnings per share $ Basic 170,825 329,451,399 0.52 107,001 371,656,027 0.29 Dilutive options (2) 3,963,459 1,565,693 Dilutive warrants (2) - 1,102,064 Diluted 170,825 333,414,858 0.51 107,001 374,323,784 0.29 (1) The 6,692,500 Class A subordinate shares repurchased during the nine months ended June 30, 2007 (100,000,000 during the nine months ended June 30, 2006), were excluded from the calculation of earnings per share as of the date of repurchase. (2) The calculation of the dilutive effects excludes all anti-dilutive options and warrants that would not be exercised because their exercise price is higher than the average market value of a Class A subordinate share of the Company for each of the periods shown in the table. The number of excluded options was 1,968,342 and 3,322,394 for the three and nine months ended June 30, 2007, respectively and 24,375,869 and 18,584,096 for the three and nine months ended June 30, 2006, respectively. Page11of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 5.Accumulated other comprehensive loss Three months ended June 30, 2007 Nine months ended June 30, 2007 Balance, as at April 1, 2007 Net changes incurred during the three months Balance, as at June 30, 2007 Balance, as at October 1, 2006 Net changes incurred during the nine months Balance, as at June 30, 2007 $ Net change in unrealized gains on translating financial statements of self-sustaining foreign operations (266,632) (101,738) (368,370) (324,297) (44,073) (368,370) Net change in gains on translation of long-term debt designated as a hedge of net investment in self-sustaining foreign operations 29,000 14,458 43,458 35,074 8,384 43,458 (237,632) (87,280) (324,912) (289,223) (35,689) (324,912) 6.Investments in subsidiaries and joint ventures a) Acquisitions For all business acquisitions, the Company begins recording the results of operations of the acquired entities as of their respective effective acquisition dates. On May 3, 2007, the Company acquired all outstanding shares of Codesic Consulting (“Codesic”), an information technology (“IT”) services firm in Seattle, Washington, for an aggregate cash consideration of $24,202,000 of which $12,450,000 has already been paid. The amount assigned to non-deductible goodwill is $15,917,000 and is included in the IT services line of business. The remaining cash consideration is payable over a term of two years based on future conditions. The purchase price allocation is preliminary and based on the Company’s management’s best estimates. Recognized for its depth of business and IT knowledge, Codesic assists its clients by managing strategic initiatives, integrating technology with business, and supporting critical computing environments. Page12of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 6.Investments in subsidiaries and joint ventures (continued) a) Acquisitions (continued) On April 19, 2007, the Company modified its agreement between shareholders of Conseillers en informatique d’affaires (“CIA”), a provider of IT services primarily in the government and financial sectors. As a result of the modification, the Company is in a position to exercise unilateral control over CIA. Accordingly, the Company began using the consolidation method to account for its investment of 60.69%. Prior to April 19, 2007, the investment qualified as a joint venture and the Company used the proportionate consolidation method to account for it. Under the agreement, the Company has committed to purchase the remaining 39.31% of shares of CIA by October 1, 2011. The Company will amend its commitments for the predetermined price based on the fair value of the remaining interest. b) Modifications to purchase price allocations During the nine months ended June 30, 2007, the Company modified the purchase price allocation and made adjustments relating to certain business acquisitions, resulting in a net decrease of integration charges, future income tax assets, cash and non-cash working capital items of $6,654,000, $2,540,000, $130,000 and $118,000, respectively, and a net increase of finite-life intangibles of $191,000, whereas goodwill decreased by $4,057,000. c) Balance of integration charges For American Management Systems, Incorporated and Cognicase Inc., the components of the integration charges related to business acquisitions included in accounts payable and accrued liabilities as well as in accrued integration charges and other long-term liabilities are as follows: Consolidation and closure of facilities Severance Total $ $ $ Balance, as at October 1, 2006 35,010 2,287 37,297 Adjustments to initial provision(1) (3,368) (411) (3,779) Foreign currency translation adjustment (401) (1) (402) Paid during the nine-month period (7,395) (11) (7,406) Balance, as at June 30, 2007(2) 23,846 1,864 25,710 (1) This has been recorded as a decrease of goodwill. This amount includes the amount of goodwill decrease presented in Note 6 b). (2) Of the total balance remaining, $7,503,000 is included in accounts payable and accrued liabilities and$18,207,000 is included in accrued integration charges and other long-term liabilities. Page13of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 7. Amortization Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 $ Amortization of capital assets 7,269 7,573 23,958 25,512 Amortization of contract costs relatedto transition costs 5,285 4,055 14,692 12,044 Amortization of finite-life intangibles 27,439 30,839 85,459 91,087 Impairment of finite-life intangibles(1) - - - 997 39,993 42,467 124,109 129,640 Amortization of contract costs relatedto incentives (presented as reductionof revenue) 4,759 6,221 16,617 18,279 Amortization of other long-term assets(presented in interest on long-termdebt) 375 450 1,123 1,040 45,127 49,138 141,849 148,959 (1) The impairments of finite-life intangibles relate to certain non-performing assets that are no longer expected to provide future value. Page14of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 8. Restructuring costs related to specific items On March 29, 2006, the Company announced a restructuring plan impacting members located primarily in Montreal and Toronto, of which a significant portion was related to lower than expected BCE Inc. (“BCE”) work volumes. The program ended December 31, 2006. The following table shows the details of the restructuring costs related to specific items recorded in the statement of earnings during the nine months ended June 30, 2007: Severance Consolidation and closure of facilities Total $ $ $ IT services 9,172 6,700 15,872 BPS 166 5,328 5,494 Corporate 1,677 446 2,123 Restructuring costs related to specific items 11,015 12,474 23,489 BCE contribution(1) (479) - (479) Total restructuring costs related tospecific items(2) 10,536 12,474 23,010 (1) The BCE contribution has been received as at June 30, 2007. (2) Since the program ended December 31, 2006, no restructuring costs were incurred between January 1, 2007 and June 30, 2007. The following table shows the components of the restructuring provision, included in accrued compensation, in accounts payable and accrued liabilities as well as in accrued integration charges and other long-term liabilities: Severance Consolidation and closure of facilities Total $ $ $ Balance, as at October 1, 2006 8,602 5,445 14,047 New restructuring costs related to specific items 11,015 12,474 23,489 Foreign currency translation adjustment 86 170 256 Paid during the nine month period (17,156) (7,305) (24,461) Balance, as at June 30, 2007(1) 2,547 10,784 13,331 (1) Of the total balance remaining, $2,547,000 is included in accrued compensation, $4,657,000 is included in accounts payable and accrued liabilities and $6,127,000 is included in accrued integration charges and other long-term liabilities. Page15of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 9. Segmented information The Company has two lines of business (“LOB”): IT services and business process services (“BPS”), in addition to Corporate services. The focus of these LOBs is as follows: – The IT services LOB provides a full-range of IT services, including systems integration, consulting and outsourcing to clients located in North America, Europe and Asia Pacific. The Company professionals and centers of excellence facilities in North America, Europe and India also provide IT and BPS services to clients as an integral part of our homeshore, nearshore and offshore delivery model. – Services provided by the BPS LOB include business processing for the financial services sector, as well as other services such as payroll and document management services. The following presents information on the Company’s operations based on its management structure: As at and for the three months ended June 30, 2007 IT services BPS Corporate Total $ Revenue 818,990 114,328 - 933,318 Earnings (loss) before interest on long-term debt, other income, non-controlling interest, net of income taxes and income taxes (1) 105,727 14,861 (16,030) 104,558 Total assets 2,783,515 623,933 221,663 3,629,111 (1) Amortization included in IT services, BPS and Corporate is $35,953,000, $5,430,000 and $3,369,000, respectively. As at and for the three months ended June 30, 2006 IT services BPS Corporate Total $ Revenue 751,567 114,937 - 866,504 Earnings (loss) before restructuring costsrelated to specific items, interest on long-term debt, other income, gain on sale of assets andincome taxes(1) 85,647 13,103 (21,108) 77,642 Total assets 2,896,739 704,103 267,553 3,868,395 (1) Amortization included in IT services, BPS and Corporate is $39,377,000, $6,893,000 and $2,418,000, respectively. Page16of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 9.Segmented information (continued) As at and for the nine months ended June 30, 2007 IT services BPS Corporate Total $ Revenue 2,440,716 348,004 - 2,788,720 Earnings (loss) before interest on long-term debt, other income, non-controlling interest, net of tax and income taxes (1) 312,616 43,034 (49,363) 306,287 Total assets 2,783,515 623,933 221,663 3,629,111 (1) Amortization included in IT services, BPS and Corporate is $115,431,000, $16,331,000 and $8,964,000, respectively. As at and for the nine months ended June 30, 2006 IT services BPS Corporate Total $ Revenue 2,276,612 355,191 - 2,631,803 Earnings (loss) before restructuring costsrelated to specific items, interest on long-term debt, other income, gain on sale of assets and income taxes (1) 241,007 38,631 (60,423) 219,215 Total assets 2,896,739 704,103 267,553 3,868,395 (1) Amortization included in IT services, BPS and Corporate is $122,877,000, $17,183,000 and $7,859,000, respectively. The accounting policies of each segment are the same as those described in the summary of significant accounting policies. See Note 2 of the annual consolidated financial statements of the Company for the year ended September 30, 2006. The figures are presented net of intersegment sales and transfers, which are priced as if the sales or transfers were made to third parties. 10. Guarantees In the normal course of business, the Company may provide certain clients, principally governmental entities, with bid and performance bonds. In general, the Company would only be liable for the amount of the bid bonds if the Company refuses to perform the project once the bid is awarded. The Company would also be liable for the performance bonds in the event of default in the performance of its obligations. As at June 30, 2007, the Company provided a total of $82,677,000 of these bonds. The Company believes it is in compliance with its performance obligations under all service contracts for which there is a performance or bid bond, and the ultimate liability, if any, incurred in connection with these guarantees would not have a materially adverse effect on the Company’s consolidated results of operations or financial condition. Page17of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 10.Guarantees (continued) As at June 30, 2007, the Company has also entered into agreements for a total of $4,259,000 that include indemnities in favour of third parties, mostly tax indemnities. The income tax liability is accounted for as at June 30, 2007. 11. Reconciliation of results reported in accordance with Canadian GAAP to US GAAP The material differences between Canadian and U.S. GAAP affecting the Company's consolidated financial statements are detailed in the table below. The Company's most recent annual financial statements describe the circumstances which gave rise to the material differences between Canadian and U.S. GAAP applicable as at September 30, 2006. Three months ended June 30 Nine months ended June 30 2007 2006 2007 2006 Reconciliation of net earnings: $ Net earnings - Canadian GAAP 64,433 35,944 170,825 107,001 Adjustments for: Warrants 351 351 1,053 1,053 Other 378 477 1,061 887 Net earnings – U.S. GAAP 65,162 36,772 172,939 108,941 Basic earnings per share – U.S. GAAP 0.20 0.11 0.53 0.29 Diluted earnings per share – U.S. GAAP 0.19 0.11 0.52 0.29 Net earnings – U.S. GAAP 65,162 36,772 172,939 108,941 Other comprehensive income Foreign currency translation adjustment (87,280) (41,501) (35,689) (36,805) Comprehensive income – U.S. GAAP (22,118) (4,729) 137,250 72,136 As at June 30, 2007 As at September 30, 2006 $ $ Reconciliation of shareholders’ equity: Shareholders’ equity - Canadian GAAP 1,867,217 1,748,020 Adjustments for: Stock-based compensation 58,411 58,411 Warrants (4,022) (5,075) Unearned compensation (3,694) (3,694) Integration costs (6,606) (6,606) Goodwill 28,078 28,078 Income taxes and adjustment for change in accounting policy 9,715 9,715 Other (7,165) (8,225) Shareholders’ equity – U.S. GAAP 1,941,934 1,820,624 Page 18 of 18
